DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0297729 A1) in view of Pedrussio et al. (US 2018/0264111 A1) and Applicant Admitted Prior Art (AAPA).
With regard to claims 1-7, Li et al. teach a kit comprising: a pre-filled syringe containing an extended release suspension of paliperidone palmitate for injection ([0060], [0062] substance to treat schizophrenia); and, a needle assembly comprising a hub that is configured for coupling to the pre-filled syringe, and a thin-walled needle ([0062] needle would necessarily have a hub).  Li et al. teach a dose of 312 mg may be used ([0043], [0061], [0064]) though does not explicitly disclose the volume to deliver the dose in mL.  However, 312x3.5=1,092 and 312x5=1,560.  As the base dosage is known it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the amounts recited in the claims with 3.5mL or 5mL as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One of ordinary skill in the art would be able to determine the effective dosage through routine experimentation knowing that paliperidone palmitate is a known treatment for schizophrenia and knowing the dosages taught by Li et al. would be able to determine the dose necessary for a six-month regimen.  Li et al. teach a device substantially as claimed and using 22 or 23 gauge needles for intramuscular delivery ([0061], [0063]) but does not specifically disclose the syringe is configured or used with a 20 gauge needle.  However, Pedrussio et al. teach selecting a needle gauge based on the route of administration and notably for intramuscular injections 20-22 G needles may be preferred ([0100]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the syringe of Li et al. to be used with a 20 gauge needle as Pedrussio et al. teach different needle gauges would be needed for different routes of administration which would vary depending on the substance delivered.  Further, the Examiner contends that if the syringe of Li et al. is already configured to be used with different sized needles it would be configured to be used with a needle of a slightly different dimension as well.  Pedrussio et al. do not disclose the length or inner diameter of the needle as recited in claims 1 and 4.  However, AAPA discloses the 20 gauge needle used is a commercial needle provided by Medtronic having the claimed dimensions ([0137], [0138]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a 20 gauge needle as sized in the claims in Li et al. as Pedrussio et al. teach using such a needle gauge to be effective and AAPA teach the specific dimensions are known for such a needle gauge from commercially available needles.

Response to Amendment
The amendments to the claims and specification have been entered and are sufficient to overcome the previous objections and rejections under 35 U.S.C. 112.  
Response to Arguments
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive. Applicant argues that the amounts disclosed by Li do not represent a volume or concentration and that values would not be obtainable via optimization.  The Examiner maintains that as Li teaches an amount of 312 mg but is silent as to the fluidic amount accompanying the delivery one of ordinary skill in the art would be able to ascertain the concentration based on a particular volume for delivery.  The 312 mg of paliperidone palmitate is delivered as a suspension and one of ordinary skill in the art would necessarily be required to further determine the necessary volume which would yield a particular concentration.  312 mg is one of several strengths listed for use ([0061], [0064]), Li also discloses generally that dosing may be determined for a particular patient based on tolerance and efficacy ([0023]).  As 312 is directly multiplied by 3.5 and 5 to yield the concentrations listed the Examiner does not find that determining such a concentration would be outside the ordinary skill level of a practitioner who is prescribing the substance for use as it is clear the concentration is simply determined from knowing the amount of volume used with the known base dosage.  The formulation of paliperidone palmitate disclosed by Li does not appear to be differentiated from that of Applicant.  Applicant’s specification at the time of filing does not even mention the claimed values, Applicant has not provided any disclosure that the particular concentration has provided any unexpected result.  It appears Applicant has merely carried forward with the previously known values of paliperidone palmitate and as the substance is already known, used, and studied, further modification to the dosing regimen would fall under optimizing previously established result effective variables.  Additionally, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."  In re Williams, 36 F.2d 436, 438 (CCPA 1929).  Here as values for treatment have been established by Li one of ordinary skill would be able to discover further optimum treatment values by routine experimentation as Applicant appears to be merely carrying forward the known treatment.  Determining drug efficacy is well within the bounds of routine experimentation and optimization based on particular patient characteristics, drug delivery amounts are well known to be based on patient factors which may include a patient’s particular age or weight or historical response to a particular delivery amount.  Prescription drug dosages are routinely altered based on a patient’s response.  The Examiner also notes that the claims are not drawn to a method of delivery of a specific dose, rather the claims are drawn to a syringe containing a particular concentration/volume of a substance.  The substance is taught by Li and Li teaches a known amount which when combined with a particular volume would yield the concentration placed in the syringe.   3.5mL and 5mL syringe are routinely known and used in the art.  Similarly, regarding claims 5and 6 the claims are to the device not a method of delivery and the kit provided would be capable of such administration.  
Applicant argues that paliperidone palmitate suspension would be difficult to deliver with the 20 gauge needle as taught by Pedrussio.  Applicant appears to be teaching away from their own claim limitation.  There is nothing in the cited art that indicates paliperidone palmitate would not be deliverable with a 20 gauge needle which is the size claimed.  Pedrussio specifically teaches it is beneficial to use a 20 gauge needle for intramuscular administration which is the same route of administration as taught by Li and as the same route of delivery is being used the Examiner maintains one of ordinary skill in the art would look to Pedrussio regarding the teachings on a suitable needle size.  
Applicant argues that their disclosure regarding the needle available by Medtronic does not constitute Applicant admitted prior art.  Applicant has not invented a needle of a particular thickness for use Applicant admits to using a known commercial product.  The Examiner is not relying on Applicant’s disclosure alone.  As the Examiner maintains Pedrussio teaches it would be obvious to use a 20 gauge needle and Applicant discloses commercially available 20 gauge needles for use, one of ordinary skill in the art would reasonably look to the commercially available 20 gauge needles for use in light of the teachings of Pedrussio.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lewyn-Briscoe et al. (US 2011/0105536 A1) which discloses delivering paliperidone palmitate and that dosage may be adjusted based on patient condition and severity (abstract, [0046]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783